                            Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 1 of 21



                                                 IN THE UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                            A. Charles Peruto, Jr.
                            2101 Pine Street
                            Philadelphia, PA 19103
                                                       Plaintiff,
                                    v.

                            Hoo In Kim
                            c/ o IPC Television, LLC
                            6007 Sepulveda Blvd.                                     No. 2:18-cv-04468-PBT
                            Van Nuys, CA 91411

                                    And                                           : AMENDED REPLEVIN COMPLAI~'T

                            Eli Holzman
                            c/ o IPC Television, LLC
                            6007 Sepulveda Blvd.
                            Van Nuys, CA 91411

                                   And

                            Patrick Reardon
                            527 Grand Street Apt. 6F
                            Brooklyn, NY 11211-4391

                                   And

                            Josh Miller
                            c/o Amazon Alternative, LLC
                            1620 26th Street
                            Suite4000N
                            Santa Monica, CA 90404-4060

                                   And

                            IPC Television, LLC
                            6007 Sepulveda Blvd.
                            Van Nuys, CA 91411

                                   And

                            Amazon Alternative, LLC
                            1620 26th Street
                            Suite4000N
                            Santa Monica, CA 90404-4060

                                   And


Tin: l!EASLE\' FlitM, LLC                                                   1
   1125 WAIMJT STREFJ
 l'HILADEIPHIA, PA 19107
       215 592. 1000
    215 592. 8360 (FAX)
                                                                PERUTov. Hoo IN KIM, ET AL.
 WWW .BEASLEYFIR."1.COM                                        AMENDED REPLEVIN COMPLAINT
                            Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 2 of 21



                            Roe Nation, LLC
                            c/o Corporate Creations Network, Inc.
                            1001 State Street, No. 1400
                            Erie, PA 16501

                                                      Defendants.

                                                                     INTRODUCTION

                                   1.       Plaintiff A. Charles Peruto, Jr. (Peruto) is an attorney and represents the

                            Honorable Genece Brinkley.

                                   2.       Plaintiff files this Amended Complaint in Replevin pursuant to FRCP 15

                            due to the defendants' Notice of Removal and associated documents, judicial

                            admissions, and affidavits, to (according to the defendants' admissions and

                            representations) identify the proper defendants.

                                   3.       On   30   May,   2018,   the defendants, and in particular defendant Hoo In

                            Kim, on behalf of all defendants and employed by IPC Television, LLC (IPC),

                            interviewed Peruto for an upcoming docu-series slated for         2019   release by the Amazon

                            and Roe Nation defendants.

                                   4.       This docu-series is reported to address, at least in part, Robert Rihmeek

                            Williams (Meek Mill) and the criminal justice system.

                                   5.       After the interview concluded and Peruto instructed the defendants'

                            personnel to go off the record, the defendants' personnel stated that they were off the

                            record, and pointed the camera towards the wall.

                                   6.       Unbeknownst to Peruto, the defendants' personnel lied, and continued to

                            use a device to intercept record the audio (and perhaps video) of the off the record

                            conversation.



TIIE BEASLEY FUIM, LLC                                                       2
  1125 WA1NUI STIIBE1
 l'IIILADEU'HIA, PA 19107
       215 5921000
    215 592 8360 (FAX)
                                                                PERurov. Hoo IN KIM,.ET AL.
 WWW .BEASLEYFIR."1.COM                                        AMENDED REPLEVIN COMPLAINT
                            Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 3 of 21



                                  7.     Defendants also misled Peruto as to the true intent of, and entities

                           involved with, the interview.

                                  8.     Peruto specifically revoked any consent or permission that was given for

                           the on the record interview once that interview was concluded and the parties went off

                           the record.

                                  9.     Peruto had a justifiable expectation that his wire, oral, or electronic

                           communications were not subject to interception by the defendants' devices.

                                  10.    The defendants' fraudulent representations to Peruto induced him to

                           speak so that they could intercept and permanently digitize the protected oral

                           communications.

                                  11.    Defendant Hoo In Kim (Kim) was the IPC employee in Philadelphia, PA to

                           interview Peruto at his office; she intentionally and illegally obtained the recording.

                                  12.    Defendant Eli Holzman (Holzman) has provided a sworn statement that

                           "[he] [is] the Chief Executive Officer at IPC Television, LLC (IPC); in [his] role as CEO,

                           [he] oversee[s] all projects produced by IPC, including the #FreeMeek Documentary on

                           behalf of IPC." Holzman statement attached as Exhibit "A."

                                  13.    Defendant Holzman's sworn statement admits that he has possession of

                           the illegally obtained recording.

                                  14.    Defendant Patrick Reardon (Reardon) is an agent, servant and/ or

                           employee of defendant Roe Nation, and has provided a sworn statement that "in [his]

                           role as Executive Vice President, [he] oversee[s] the various creative and logistic aspects

                           relating to the production of the Documentary Series." Reardon statement is attached

                           as Exhibit "B."

THE BEASLEY FntM, LLC                                                   3
    1125 WAIM!T STREET
 l'mLADEll'HIA. PA 19107
        215 592. 1000
     215 5928360(FAX)
                                                           PERUTov. Hoo IN KIM, ETAL.
 WWW.D.ASLEYFlll"\l.COM                                    AMENDED REPLEVIN COMPLAINT
                             Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 4 of 21



                                   15.    Defendant Reardon's statement admits that "Roe Nation. is producing the

                            Documentary Series with IPC for broadcast and distribution by Amazon."

                                   16.    Defendant Reardon's sworn statement admits that he has possession of

                            the illegally obtained recording.

                                   17.    Defendant Josh Miller (Miller) is an agent, servant and/or employee of

                            defendant Amazon Alternative, LLC, has provided a sworn statement that IPC is in

                            charge of providing all production services for the Documentary, including the filming

                            and recording of interviews." Miller statement is attached as Exhibit "C."

                                   18.    Defendant Miller's sworn statement admits that he has possession of the

                            illegally obtained recording.

                                   19.    Defendant Miller's sworn statement admits that Amazon Alternative, LLC

                            is producing the documentary at issue with co-defendants IPC Television, LLC (IPC)

                            and Roe Nation, LLC.

                                   20.    The intercepted oral communication is Mr. Peruto's property; this

                            Complaint in Replevin demands that these defendants immediately return this property

                            to him, '\-\-ith sole, temporary possession of digitized audio and/or video of the illegally

                            intercepted oral communication while this lawsuit is pending, and then permanent, sole

                            possession of the digitized audio of the illegally intercepted oral communication upon a

                            final judgment.

                                   21.    Mr. Peruto also demands that the defendants permanently destroy all

                            electronic or other files in which the intercepted oral communication exists, and not use

                            these intercepted oral communications for any purposes, including the upcoming Meek

                            Mill documentary series.

1'1111: BEASLEY FnlM, LLC
   1125 WAl1'llJT STREET
                                                                         4
 l'HILADEIPHIA, PA 19107
      215 5921000
   21S5928360(FAX)
                                                            PERuro v. Hoo IN KIM, ET AL.
 WWW .IEASLEYFIR\f.COM                                      AMENDED REPLEVIN COMPLAINT
                           Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 5 of 21



                                 22.   Therefore, Mr. Peruto brings this Action m Replevin against the

                          defendants, and in support thereof avers as follows:

                                                                  PARTIES

                                 23.   A. Charles Peruto, Jr., is a citizen of the Commonwealth of Pennsylvania,

                          an Attorney, and resides at the identified address.

                                 24.    Defendant Hoo In Kim is an adult individual employed by IPC Television,

                          LLC (IPC); Ms. Kim attended and participated in the         30   May   2018   interview and has a

                          service address identified above.

                                 25.    Defendant Eli Holzman is an adult individual employed as the Chief

                          Executive Officer by IPC; Mr. Holzman oversees all projects produced by IPC, including

                          the # FreeMeek Documentary and has a service address identified above.

                                 26.    Defendant Patrick Reardon is an adult individual employed as Executive

                          Vice President, Television for Roe Nation LLC; Mr. Reardon resides in New York at the

                          identified address, and oversees the various creative and logistic aspects relating to the

                          production of the Documentary Series.

                                 27.     Defendant Joshua Miller 1s an adult individual employed as an

                          unscripted creative executive at Amazon Alternative, LLC; Mr. Miller oversees the

                          creative development of the # FreeMeek Documentary on behalf of Amazon Alternative

                          and has a service address identified above.

                                 28.    Defendant IPC Television, LLC (IPC) is in charge of providing all

                          production services for the Documentary, including the filming and recording of

                          interviews, and is the entity that conducted the       30   May   2018    interview at Peruto's

                          Philadelphia office; IPC has a service address identified above.

THEBEASUY ~ I , LLC
  ll2S WAIMJI SrnEET
                                                                        5
 PHlLADEIPHIA, PA 19107
       21S 592 1000
    21S 592 8360(FAX)
                                                         PERUTO V. Hoo
                                                                     IN KIM, ET AL.
                                                        AMENDED REPLEVIN COMPLAINT
                           Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 6 of 21



                                    29.    Defendant Amazon Alternative, LLC (Amazon) is a branch of Amazon, is

                           producing the documentary at issue with co-defendants IPC Television, LLC (IPC) and

                           Roe Nation, LLC, and has a service address identified above.

                                    30.    Defendant Roe Nation, LLC is an entertainment company with its nerve

                           center in New York, does substantial business in Philadelphia County, litigates in the

                           Eastern District of Pennsylvania, and has an address for service of process identified

                           above.

                                    31.    Roe Nation is producing the Documentary Series with IPC for broadcast

                           and distribution by Amazon.

                                                        JURISDICTION AND VENUE

                                    32.    This Honorable Court has Diversity and Subject Matter Jurisdiction

                           pursuant to 28 U.S.C. §§ 1332. The amount in controversy substantially exceeds the

                           requirement for Federal Diversity Jurisdiction and to guarantee a jury trial, exclusive of

                           interest and costs. The defendants are citizens of states other than the state in which the

                           Plaintiff resides.

                                    33.    Jurisdiction and venue are both proper in the United States District Court

                           For The Eastern District of Pennsylvania as the defendants all participated in the Peruto

                           interview in Philadelphia, and intercepted and digitized the off the record discussion in

                           Philadelphia.     Further, all of these defendants conduct substantial and continuing

                           business in Philadelphia County as it relates to the "Meek Mill" docu-series.

                                    34.    Jurisdiction and venue are further proper in the Eastern District of

                           Pennsylvania as the illegal recording and theft of Peruto's property occurred m

                           Philadelphia, Pennsylvania, the Roe Nation nerve center is in New York, Reardon

Tm: BEASLEY FIIIM, LLC                                                  6
    1125 WAlNIJT STREET
 l'HlLADEIPHIA, PA 19107
        215 5921000
     2J5,592.8360(FAX)
                                                           PERUTO v. Hoo IN KIM, ETAL.
 WWW .HF.ASLEYFIR..\LCOM                                  AMENDED REPLEVIN COMPLAINT
                               Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 7 of 21



                               operates out of New York, and the IPC and Amazon Alternative defendants' nerve center

                               is in California.

                                      35.     Therefore, that defendant Kim and IPC personnel, on behalf of all

                               defendants, traveled to Philadelphia to illegally, tortuously and maliciously obtain the

                               recording at issue makes it plain that the most convenient and proper location for this

                               lawsuit is in the Eastern District of Pennsylvania.

                                                                         FACTS

                                      36.     As described in the Introduction, this Action in Replevin is brought to

                               recover property rightfully, and solely, owned by Mr. Peruto.

                                      37.     On 30 May, 2018, Hoo In Kim, on behalf of IPC and the other defendants,

                               conducted an interview of Mr. Peruto in his Philadelphia office for purposes of the

                               defendants' upcoming Meek Mill Documentary Series.

                                      38.     Defendant IPC describes on its website the purpose of the Meek Mill

                               Documentary Series:

                                                           Meek Mill Documentary Series
                                                             Coming 2019 on Amazon

                                              The six-part docu-series is targeted to premiere in 2019.
                                              Philadelphia-based rapper Robert Rihmeek Williams was
                                              released from jail in 2018 after serving nearly five months for
                                              a probation violation - for popping a wheelie in an
                                              Instagram video without wearing a helmet.

                                              The docu-series will chronicle Meek Mill's rise to fame and
                                              his 10-year battle with Philadelphia justice officials, as well
                                              as the larger issue of high incarceration rates for people of
                                              color. Jay Z and Roe Nation are producing the untitled
                                              project with IPC and documentary filmmaker Isaac
                                              Solotaroff.



IlU: BEASLEY FiltM, LLC
   1125 WAINUT STRFFI
                                                                            7
 1'1111.ADELPHIA, PA 19107
       215 592 1000                                            PERUOO V. Hoo IN KIM, ET AL.
    215 592 8360 (FAX)
 WW\\' .BF.ASLEYFlll.'\1.COM                                  AMENDED REPLEVIN COMPLAINT
                            Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 8 of 21



                                  39.     As part of the defendants' preparation for this Documentary Series, they

                            sought, and were granted, an interview with Mr. Peruto.

                                  40.    This 30 May 2018 interview was conducted on behalf of all defendants.

                                  41.    After the interview was completed, Mr. Peruto instructed the interviewer,

                            believed to be Ms. Kim, to go off the record and to stop recording; she agreed and had

                            the camera turned towards the wall.

                                  42.    Unbeknownst to Mr. Peruto, the audio was left on, intercepting the off the

                            record oral conversation and permanently digitizing the illegally intercepted oral

                            communication.

                                  43.    The only reason that Mr. Peruto agreed to participate in the off the record

                            discussion was because he withdrew permission and consent to intercept any aspect of

                            the oral communication.

                                  44.    Had these defendants informed Mr. Peruto that they were continuing the

                            audio recording, and intercepting the oral communication, he would have ceased the

                            discussion and instructed them to leave.

                                  45.    The defendants' fraudulent representations to Mr. Peruto induced him to

                            speak so that they could intercept and permanently digitize the protected oral

                            communications.

                                  46.    These intentional misrepresentations resulted in valuable personal

                            property of Mr. Peruto's illegally being acquired by the defendants.

                                  47.    These illegally intercepted and digitized oral communications were then

                            edited and leaked to the press so that Mr. Peruto's off the record words would be

                            manipulated against him and his client, Judge Brinkley, and to maliciously further their

Tm; BEASLK't FIIIM,   LLC                                               8
   1125 WALNUT STREFT
 l'HnADEIPHIA.PA 19107      ------------------------·---------
       215 5921000
    215 592. 8360 (FAX)
                                                           PER.urov. Hoo IN KIM, ETAL.
 WWW .BF,ASLEYFIR."1.COM                                  AMENDED REPLEVIN COMPLAINT
                          Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 9 of 21



                          own agenda in maximizing the buzz and profitability of the upcommg Meek Mill

                          Documentary Series.

                                                                   COUNTI
                                                                  REPLEVIN

                                 48.    Mr. Peruto incorporates the prior paragraphs as if fully set forth herein.

                                 49.    All defendants participated in the    30   May   2018   illegal interception of the

                          off the record digitized communications, and permanently digitized the illegally

                          intercepted communication.

                                 50.    The digitized communications are m the wrongful possession of the

                          defendants.

                                 51.    The digitized communications are Mr. Peruto's property.

                                 52.    Mr. Peruto has an immediate right to the sole and exclusive possession of

                          the digitized communications.

                                 53.    All Defendants' continuing wrongful possession of this digital recording

                          has resulted in it being altered and illegally distributed to third parties.

                                 54.    Defendants must return all digitized recordings of Mr. Peruto's off the

                          record discussion, destroy any copies they have after returning Mr. Peruto's property to

                          him, and further be prohibited from using any part of it in any way.

                                 55.    Mr. Peruto demands sole, temporary possession of digitized, illegally

                          intercepted communications while this lawsuit is pending, and then permanent, sole

                          possession of the digitized recordings of the illegally intercepted communications upon

                          a final judgment.




THE BEASLn FDtM, LLC
   I I 25 WAINUr Snrnm
                                                                        9
 PlmADEI1'HJA. PA 19107
         215.592.1000
     215 592 8360(PAX)
                                                          PERUTO V. Hoo IN KIM. ET AL.
 WWW.BEASLEYFIR.'\f.COM                                  AMENDED REPLEVIN COMPLAINT
                           Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 10 of 21



                                WHERE:FORE, Mr. Peruto demands the following:

                                   • judgment in his favor;

                                   •   an immediate return and sole possession of the illegally intercepted and
                                       digitized communications while this lawsuit is pending;

                                   •   permanent, sole possession of the digitized, intercepted communications
                                       upon a final judgment;

                                   •   confirmed destruction of all copies of the illegally intercepted, digitized
                                       communications in any of the defendants' possession;

                                   •   a detailed listing of every third party who the defendants have in any way
                                       made available or otherwise provided the illegally intercepted, digitized
                                       communication;

                                   •   a prohibition against any and all of the defendants from using of any
                                       illegally intercepted and digitized recordings in any fashion;

                                   •   such other relief as this Honorable Court deems appropriate.




                                              Remainder of this page is intentionally blank




THE BEASLEY FiltM, LLC                                              10
  1125 WAU<U'I STREET
 PmlADEU'IDA PA 19107
      215 5921000
   215 592 8360(FAX)
                                                        PER.UTOV, HoolN KIM, ETAL.
 WWW .BEASLE.YFIIL"\LCOM                               AMENDED REPLEVIN COMPLAINT
                            Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 11 of 21



                                           NOTICE OF PRESERVATION OF EVIDENCE

                                 PLAINTIFF HEREBY DEMANDS AND REQUESTS THAT DEFENDANTS TAKE

                            NECESSARY ACTION TO ENSURE THE PRESERVATION OF ALL DOCUMENTS,

                            COMMUNICATIONS, WHETHER ELECTRONIC OR OTHERWISE, ITEMS AND

                            THINGS IN THE POSSESSION OR CONTROL OF ANY PARTY TO THIS ACTION, OR

                            ANY ENTITY OVER WHICH ANY PARTY TO THIS ACTION HAS CONTROL, OR

                            FROM WHOM ANY PARTY TO THIS ACTION HAS ACCESS TO, ANY DOCUMENTS,

                            ITEMS, OR THINGS WHICH MAY IN ANY MANNER BE RELEVANT TO OR RELATE

                            TO THE SUBJECT MATTER OF THE CAUSES OF ACTION AND/OR THE

                            ALLEGATIONS OF THIS COMPLAINT.



                                                                THE BEASLEY FIRM, LLC



                                                         BY:
                                                                      S E. B SLEY, JR.
                                                                       F. TUMOLO
                                                                T    BEASLEY FIRM, LLC
                                                                The Beasley Building
                                                                1125 Walnut Street
                                                                Philadelphia, PA 19107
                                                                215.592.1000
                                                                215.592.8360 (telefax)
                                                                jim.beasley@beasleyfirm.com
                                                                louis.tumolo@beasleyfirm.com
                            Dated: 7 November 2018              Attorneys for Plaintiff




THE BEASLEY FIRM, LLC                                              11
  112.I WAI.NUT STREFT
 Pim.Aohll'HIA, PA 19 !07
       215 5921000
    215 592 8360(FAX)
                                                      PERuro v. Hoo IN KIM, ET AL.
 WWW .HEASLEYFIR.'\LCOM                              AMENDED REPLEVL"'l COMPLAINT
Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 12 of 21




       EXHIBIT


                            A
        Case 2:18-cv-04468-PBT Document 12-3 Filed 11/01/18 Page 2 of 3
       Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 13 of 21




                          IN Tl{E UNITED STATES DIST,RIOT'COURT
                    FOR THE EASTERN DISTRICT'OF PENNSYLVANIA

 A. CHARLES PERUTO, JR.,                                 .•
                                                         i
                                                         •
                    Pla'JD.tq,1.,
                            ::t-:t'                      ••

                    v.

:SIXX DEGREES MEDIA; ROC~NATION,      ~                       CIVIL :ACTION NO.. 18-cv-4468-J>BT
.LLC; AMAZON DIGlTAL SERV(ClsS~ lr~C; :
i\MAZON.PRIME VIDEO; a)Jd'TllE lPC                   ,;
~ROUP~                                               ~

                   ])etendants.
- - - - - - - - - - - - ~ - -.
                                                     .
                                                     .


                                  DECLARATION OF ELI HOLZMAN

        11 Eli Holzmrui, hereQy declare) under penalty ofperjiny, as :follows:

        1.      I :am the Chief Exe,cutive; Officer at lPC Tulevisfo~ LLC ('tlJ>C").
        2.      IPC is producing a .doc~mentary series,on Meek Mill with 'Roe Nation> Ll,.C:for




       S.      'In this ~,pl~nfift'A, Chm:I~sl>eruto,J:r:. lms nani~d~"'l'helPC Oroµp'" ~s.,a
defendant. The IPC Gro~p is not a corporate ·entity. The ~orrect entity is1PC J'elevision, LLC.

       -4.     lPC'::i pritlcipal11Iace of business is intus An.geles, California. !ts s-ale member is
NEG Qperatio~, lnc. d/bfa Core Medi~ Oro!JI), y.rhich ~ inporpo.rated,,ip: Pe}aw~e anq has it$

principal place of business m. Los Angelesi Oaliforriia.

       5.      Amazon is nnancit1g fflld will be distdbuting the fl.FteeM'.eek D<>:CJJmentary.
        Case 2:18-cv-04468-PBT Document 12-3 Filed 11/01/18 Page 3 of 3
       Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 14 of 21




          6.     In my role as 'CEO, I oversee all projects pl'Qduced by IPC, including the

 #FreeMeek Documenfazy on behalf oflPC.

         7.      IPCJs responslble for providin,g production services for the #Freeldv.feek

 Documentary, induding the .filming and tecording of interviews.

         8.      IPC has nevet en.gaged nor worked with Sixx Degrees Media. Sin. .Oegrees

Media has no role in the #FreeMeek Documentary and bas not been involved in any aspect of the

#FreeMeek Documentary. Befote learb.fug of this lawsuit, I 'had never heard of Sixx D.egtees

Media.

         9..     Upon information and belief, the only people present during the filn:tlng and

recording of Mt Petuto's interview on May 30, 2018 were Mr. Peruto and people' employed by

or working for IPC. No one from .Sixx De~ees Media was present at that interview, and no on~

from Sixx Degrees Media had any involve'ment in the recording of that intertiew or any oftlie

other activities th11t underlie Mr. Penrto's c;laims in this case.
         10.     IPC h?S not shared miy reco.tding from.Mt Peruto•s interview witl;i Slxx Degrees

Media.
         Pursuant to 28 0$.C.    s1746, I declare unde      e penalty of perjury ~t the fo,regoing

statements '3.l'e tI'lle and cotte¢t to the best of my


Dated: October '.31) 2018
Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 15 of 21




       EXHIBIT


                            B
         Case 2:18-cv-04468-PBT Document 12-4 Filed 11/01/18 Page 2 of 3
        Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 16 of 21



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  A. CHARLES PERUTO, JR.,

                          Plaintiff,                Civil Action No. 2: 18-04468

  vs.

  SIXX DEGREES MEDIA; ROC NATION,
  LLC; AMAZON DIGIT AL SERVICES,
  LLC; AMAZON PRIME VIDEO; AND
  THE IPC GROUP,

                          Defendants.



                          DECLARATION OF PATRICK REARDON

        Patrick Reardon, of full age, hereby certifies and declares as follows based upon my own

personal information and knowledge:

        1.     I am the Executive Vice President, Television for Roe Nation, LLC ("Roe Nation").

        2.     I am authorized to execute this affidavit on behalf of Roe Nation and am fully

familiar with the facts stated herein.

        3.     In Paragraph 16 of the Complaint filed by Plaintiff A. Charles Peruto ("Plaintiff')

in this case, Plaintiff states, upon information and belief, that Sixx Degrees Media ("Sixx

Degrees") is working with Roe Nation, Amazon Alternative, LLC ("Amazon") (sued incorrectly

as "Amazon Prime Video and Amazon Digital Services, LLC") and IPC Television, LLC (sued

incorrectly as "The IPC Corporation") in the filming and production of a documentary series about

Robert Rihmeek Williams (professionally known as Meek Mill) (the "Documentary Series").

        4.     Roe Nation is producing the Documentary Series with IPC for broadcast and

distribution by Amazon.
        Case 2:18-cv-04468-PBT Document 12-4 Filed 11/01/18 Page 3 of 3
       Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 17 of 21



       5.      In my role as Executive Vice President, I oversee the various creative and logistic

aspects relating to the production of the Documentary Series.

       6.      To the best ofmy knowledge, Sixx Degrees has no involvement, and has never had

any involvement, in the creation, filming, production or distribution of the Documentary Series.

       7.      To the best of my knowledge, Sixx Degrees has no involvement with and did not

participate in Plaintiffs interview during the filming of the Documentary Series.

       8.      Neither I nor, to the best of my knowledge, anyone at Roe Nation have provided

Sixx Degrees with a copy of the recording from Plaintiffs interview.

       I hereby swear that the statements made by me herein are true and correct and I

acknowledge that I am subject to the penalties of perjury if any such statements made by me are

knowingly false.




Dated: October 31, 2018




                                              -2-
Case 2:18-cv-04468-PBT Document 16 Filed 11/07/18 Page 18 of 21




       EXHIBIT


                           C
         case 2:18-cv-04468-PBT
         Case 2:18-cv-04468-PBT Document
                                Document 12-2 Filed11/07/18
                                         16 Filed    11/01/18 Page
                                                               Page192 of
                                                                       of 21
                                                                          4




 A.~·~S J>ERUTQ, :fR~t
                                                           :-·
                     PJ.{du~                               ...•
                                                           .•
SlXX"DEOREESME»iA;· R()O N'Al'IO~,      ;                         GJ:\1.Il,.A~·:flON NOt 18-"CV,.,4'4~8"..PBT
LL<;; :AM~~_f!IGIT!\t:~E:\l~P};S,.LLC; :·
AM'AZ-ON )>JU:ME VIDEO; .alliJTHE n>~ · !
cyow,                                                     ;
                                                          ...•


--------·--·---------~"·.
                                DECL~TIONOF:,ZOSHMiLLER

         It Josh Mi{ler1 i_i-er~br ctec1are, 11rid*r pen«lty I!t~rl!lcy, ~- @llqws:

         1..     .J f;tltt employe4.as trnscylpted Cte~ttve 'Exe®ilve at AmatotrAft<;roativ-e~· LLC,
        i.       Amazan Altah.1alive.1s ptoducbtg, adocumentary'te.d:es on Meek'MIH wt~ IPc;
Tefevision., LLC r1lPO>j an,dl{oc'~Ati'Qn; LL~ (hereingffer, t~e ~#Fr~M~e~ t)Q9'gpi~nftp;yU),.
         3,      Int!ils 'C~e,;_pla1~fiffA. C.hatle$ f.>:e,tuffit-Jr~ lias 1nru1ea a~ .dete.ndimrs atnat6ll
Prime Vide-0 l.lttd Atnazon Dlg1ta1 .Sl!f\tites.., tLQ; Amaipn Piime Viaecr is not a c--otpoiate,entity,
and t\m!fZoµ Digital Serv:ice~ is: u<it ipyolve.4 in t}Ie pwduetion oftfre #(.reeMee1d,?oc,ume,ntary,
·:O~lyAtttatoJt AlteJJ1~tlve is it1vol\>ed lJ1 th~ productiotlt
         4-.     ,Afri4zon Aitetnative's prirrcipalplace,of busuie~s is in Santa Monie~

.Cafi'torirl~. Its sole JnettJb:Cr ts A~azon Qonte.o~ St,ivice~LLQ, which half lts p~ipal plact, Qf

·bu'$fue~~ itt S.eattie) Washmgto1t. The !olc> member ofAmazon 'CQtnent Servfc~ is A:tnazott.cont
Servlcesi Inc.~ which is a Delaware ·cDtpor4tion with its principa! place i>f bu;siness in the stat~of

Wa~ingtO!'.J.
                L,ase 2:18-cv-04468-PBT
                Case  l:18-cv-04468-PBT Document
                                        Document 12-2 Filed11/07/18
                                                 16 Filed   11/01/18 Page
                                                                      Page203 of
                                                                              of 21
                                                                                 4




                .s,.                  }'\ma~op Affernativ~- is fma11Crng lip,~ wfu ~ rli~uijtiufity.gtth"?,'flFr~eMeik
Do~llro~-Qt{l!'}'. l\fu:~i;p:u ~l~tmi{i~flq~ g~4fJ~JiJpft>aµd i§ i11vo}~d-~n 'th~-ti~v~
·dev.el¢,P.lllentr.f>f the DqcJJ.Qfei,faty.
                •6.                   In my roJe as\Jpscript~d :Greative ~iec~ve1 t~rse~ the:'c~t1v~d.eVe1qpipehl·

-or the #.FteeMe~~ boc~~t;f<1~ ~~'half<>f:i\maZ9:t1,tJ~nativ~. hml .\ro$Qn A!t~roilttve-:i
.~f1ncip.al p.&inr~:f~o~~ct for-t\_ll,tre~ye.~p~cts o:rth.!Dg:~{tin.elitatY:~cJ.lJts.Jlqwi~,:t~Qf~
·~ax,i'Wh~f<s6en¢$ lo '.$hootf. who t(\fotefvi'ew,, an9 w"her~ 1nfet0,~s.}Vi!I ta](~pfoce:
                ·1.                   IPGts incharg~ ilffroyr,~ingf}lf.prodt,teti® ~etv~:fQtili~QQ"~n~t~j; ·
Jnciuafn& the film1fig 'fifid f®Qt~ug ij(Jtlterytews.
      ?i ~µo:n ~er~s!r~ ha1ll~vvr·eo?a~q~i~(D~gt~~~ MeaJa. Sixxl?~gre~s·
W41~ Ji~ trQ:rote in ihe Jr:ee~e~.0.P®Jne»taey imrl iji;l§,119! h~n:!n.voJved 41 {lJty DSJfc~ci t,J;~~
                                  ~                                                          •   ..   .,.         ..                     :.   '   t   '   ...




'#FfeeMeekDnCJ.tmentaty.. B~ore:lellt:fifus,otthis 1awsui+J I Ira~, Yt~1et ~ef;U'.d bf$j~fI}eStees:
~Meoia,.
 ,,. ~-

               ·::~.                  t.o.t.h~ ·b'e-at 'Pl~ !aro:wlt4tt:~1h'¢only ~~opt~r~ ~qriilt:the; il}irfin~:~n~
.te~rdln$lit:Mr. 'Peruto~$ interview
                                  .
                                     ~n May. 30, ~Of8.Mr~'¢ p€~eA)gaf~4
                                                             "        ~
                                                                        f>,t:iP.P,~ 'To .tJi.~ ~«sr         ~




~f~.:1·1?.1<i'Wledg~11>1 b,rr~.fmw ~1~·pe~~~~~~ vi:~¢ atifii\t iriteJ:yiew,, ,rui4n6'Qlte-
·i(q~ Bh(i t:>~·eesM~aia lWi.@ymvwr~m~t.in f}ie~~<PnM:o!t~ mlefv.i:e.w:~r ~y:o.'fihe

IQ~t-activitles.,thatJ1fiB.er1ie Mit..I?e'ftruS?'~ct~ms fo.:tiiis .case.
  -   ..   •    ~   ..   "'   "'...   •         ..   ..   ~   •   '       ..   •   ,.   :-                  l




               ...10'.                t-t.   · Pot~.,
                                      ,,,~l:tY~ · ':hat~
                                                       o'.rt an             .. P.~ fro
                                                             '. •.Y· tee<>• rdi            H~, P.
                                                                                   ,,- !lJ u.; • ~UL                       'th Si·~J2'· :lJ~t:,,hrees
                                                                                                            .;:·..u-rview w~.
                                                                                                  'r 'to' ~...,«!~~~                             ..,., • ~


~4{~.
·~          case 2:18-cv-04468-PBT
            Case 2:18-cv-04468-PBT Document
                                   Document 16
                                            12-2Filed
                                                   Filed 11/01/18Page
                                                       11/07/18    Page
                                                                      214ofof21
                                                                              4




             Pitr~uanf to-~8 tJ:S:.t;: § t746'; t (k.9l'a~ xzn.der fh(' pena.lo/ of perjury th'atthe f9,re'going

     ·S,f&tettten~ af~ true Ano <ro®Qt tb the best l>t my krrowled~~.fufobnatiop, :and belf~r.
